                Case 1:20-cv-01640-DLB Document 13 Filed 11/16/20 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                                     DISTRICT OF MARYLAND
         CHAMBERS OF                                                                  101 WEST LOMBARD STREET
     DEBORAH L. BOARDMAN                                                             BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                               (410) 962-7810
                                                                                           Fax: (410) 962-2577
                                                                                    MDD_DLBChambers@mdd.uscourts.gov




                                                         November 16, 2020


      LETTER TO COUNSEL

             RE:      Shawna G. v. Saul
                      Civil No. DLB-20-1640

      Dear Counsel:

              The Commissioner moved to dismiss this case “pursuant to Rule 12 of the Federal Rules
      of Civil Procedure” on October 23, 2020. ECF 11. Though the Commissioner did not explicitly
      cite Rule 12(b)(6), his affirmative defense that plaintiff “failed to state a claim upon which relief
      can be granted” by untimely filing suggests an intention to move for dismissal under 12(b)(6). Id.;
      see Richards v. Berryhill, 759 F. App’x 187, 188 n.1 (4th Cir. 2019) (mem.) (per curiam).

              The Commissioner attached to his motion matters outside the pleadings, including the
      relevant Appeals Council denial, Administrative Law Judge decision, and a declaration from Janay
      Podraza, Chief of Court Case Preparation and Review Branch 2 of the Office of Appellate
      Operations. ECF 11-2. The Commissioner did not style the motion as a Rule 12 or in the
      alternative Rule 56 motion. See ECF 11. Rule 12(d) prohibits, with few exceptions, consideration
      of matters outside the pleadings when resolving a 12(b)(6) motion without converting the motion
      to one under Rule 56. See Zak v. Chelsea Therapeutics Int’l Ltd., 780 F.3d 597, 607 (4th Cir.
      2015).

               Separately, both parties argued about the potential applicability of the doctrine of equitable
      tolling. ECF 11; ECF 12. The Fourth Circuit recently clarified the rule for equitable tolling is a
      two-part test: “[A] plaintiff must establish (1) that he has been pursuing his rights diligently, and
      (2) that some extraordinary circumstance stood in his way and prevented timely filing.” Edmonson
      v. Eagle Nat’l Bank, 922 F.3d 535, 551 (4th Cir. 2019) (internal citations omitted) (internal
      quotation marks omitted).

               Accordingly, this Court orders the Commissioner to file a memorandum of law, citing
      authority supporting his request to resolve his motion under Rule 12, or a statement of his intention
      to file his motion as one under Rule 56 in the alternative. Additionally, both parties may file
      supplemental briefing on whether, in light of Edmonson, the doctrine of equitable tolling applies
      in the instant case. Filings should be submitted no later than December 16, 2020.
          Case 1:20-cv-01640-DLB Document 13 Filed 11/16/20 Page 2 of 2




       Despite the informal nature of this letter, it will constitute an Order of the Court and will
be docketed accordingly.



                                                                    /s/
                                                             Deborah L. Boardman
                                                             United States Magistrate Judge
